United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hopewell Junction, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0866
Issued: November 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2015 appellant, through counsel, filed a timely appeal from September 23,
2014 and February 4, 2015 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established lateral epicondylitis of her right elbow in the
performance of duty on December 2, 2013.
On appeal, counsel contends that the medical evidence firmly supports that appellant
suffered from lateral epicondylitis causally related to the December 2, 2013 accepted incident of
employment. He argued that OWCP had improperly adopted an adversarial posture and placed
on appellant an unreasonably high burden of proof, requiring her to establish causal relationship
beyond all reasonable doubt.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 12, 2013 appellant, then a 50-year-old rural carrier, filed a traumatic injury
claim alleging that on December 2, 2013, she was reaching to place a large bundle of mail in the
mailbox when she suffered a sharp pain in her right elbow. The employing establishment
controverted the claim.
Appellant submitted a December 3, 2013 report from Alan Glickman, a nurse
practitioner, at Anderson Medical Center, which diagnosed unspecified (uns.)
synovitis/tenosynovitis, and found that appellant, could return to work on December 6, 2013
without restrictions.
In a December 23, 2013 report, Dr. Adam Rubinstein, a Board-certified internist, with
Hudson Valley Primary Care, assessed appellant with lateral epicondylitis, and indicated that he
treated her with a Celestone injection.
On December 27, 2013 OWCP advised appellant that the evidence she had submitted to
date was insufficient to establish her claim. Appellant was advised that she should submit
further evidence to establish that she actually experienced the alleged incident, as well as a
medical report from a qualified physician which substantiated that her diagnosed condition was
caused or aggravated by the December 2, 2013 employment incident.
By decision dated January 31, 2014, OWCP denied appellant’s claim, finding that she
had not established that the incident occurred as alleged. It noted that, even if she had
established that the event occurred as alleged, she also had failed to submit medical evidence to
establish that the diagnosed medical condition of lateral epicondylitis was causally related to the
alleged work incident.
On March 11, 2014 OWCP received additional evidence. In a December 3, 2013 duty
status report, Mr. Glickman found appellant able to return to unrestricted duty as of
December 6, 2013. He diagnosed unspecified synovitis/tenosynovitis, and noted that the injury
occurred when she delivered mail to a mailbox. In a different duty status report of the same date,
Mr. Glickman found that appellant had increased pain in her right elbow which he believed was
aggravated by her employment, diagnosed tendinitis, and opined that she was totally disabled
from December 3 to 6, 2013, after which she could resume regular work.
Appellant submitted return to work notes from Dr. Rubinstein. In the note from a visit on
December 23, 2013, Dr. Rubinstein indicated that appellant would be able to return to work on
December 30, 2013. On January 22, 2014 he advised that she was to remain off work until
further notice.
In a January 22, 2014 report, Dr. Rubinstein noted that he saw appellant for a follow up.
He diagnosed joint and forearm pain. Dr. Rubinstein noted other medical conditions of asthma,
plantar fascial fibromatosis, nevus, nonneoplastic, encounter for long-term (current) use of other
medications, cerebrovascual accident, and migraine headache.
In a January 24, 2014 report, Dr. Joseph Antonio, a Board-certified diagnostic
radiologist, interpreted a magnetic resonance imaging (MRI) scan of that date as evidencing a
2

tiny osteochondral lesion of the distal articular surface of the lateral humeral epicondyle slightly
posteriorly. He noted that the MRI scan was otherwise unremarkable.
In February 6 and 25, 2014 reports, Dr. David DiMarco, a Board-certified surgeon, noted
that he saw appellant with regard to a December 2, 2013 employment incident. Appellant
advised him that, while delivering mail, she had straightened her arm out to put mail in a box and
it started to hurt. Dr. DiMarco noted that Naproxen and physical therapy had not helped. He
conducted a physical examination and reviewed appellant’s medical history. Dr. DiMarco noted
joint pain, localized in the elbow, and listed his impression as lateral epicondylitis right elbow
with underlying synovitis and possible chondral lesion capitellum. He stated that given
appellant’s history to be correct, her ongoing symptoms were definitely related to the accident of
December 2, 2013 while at work. Dr. DiMarco requested authorization for an arthroscopic
debridement right elbow and open release right lateral epicondylitis.
On February 28, 2014 appellant requested a review of the written record by an OWCP
hearing representative.
By decision dated September 23, 2014, the hearing representative found that appellant
established that the incident occurred as alleged. However, she denied appellant’s claim as
appellant had failed to establish that her diagnosed medical condition, right elbow lateral
epicondylitis, was caused or aggravated by the accepted incident.
By letter dated October 31, 2014, appellant’s newly appointed counsel requested
reconsideration. He contended that the reports of Dr. DiMarco clearly established a causal
relationship between appellant’s injury-related condition of lateral epicondylitis and the
employment event of December 2, 2013. Counsel asked that OWCP vacate the January 31 and
September 23, 2014 decisions, and award wage loss and other compensation to appellant.
New medical evidence received by OWCP in support of appellant’s reconsideration
request included a September 7, 2014 report wherein Dr. DiMarco summarized his treatment of
appellant. Dr. DiMarco noted that appellant was first seen in his office on February 6, 2014,
with a primary complaint of pain in the right elbow. He noted that the problem began on
December 2, 2013 when she was delivering mail, straightened out her arm to put mail in a box,
and experienced elbow pain. Dr. DiMarco noted that, prior to presentation at his office,
appellant had been on oral anti-inflammatories including Naprosyn, attended formal physical
therapy, and received cortisone injections, all without relief. He diagnosed lateral epicondylitis
of the right elbow with underlying synovitis and possible chondral lesion to the capitellum. In
support of this diagnosis, Dr. DiMarco noted that his examination was remarkable for right upper
extremity at the elbow/forearm, noting tenderness to palpatation in the area of the common
extensor mass at the lateral epicondylar area, and tenderness into the radial gutter. He also
reviewed appellant’s MRI scan of January 24, 2014, and noted that it did reveal an
osteochrondral lesion to the capitellum consistent with lateral column overloading. Dr. DiMarco
further noted that the MRI scan revealed some synovitis in the joint, but no obvious tear to the
common extensor. He indicated that appellant failed to respond to conservative management,
and that his findings were consistent with the history provided of the December 2, 2013 injury,
including overpowering the extensor mechanism to the right elbow, and the chondral damage to
the radial capitellar articulation and subsequent development of the lateral epicondylitis.

3

Dr. DiMarco then concluded, “Therefore, there was definitely a causal relationship between the
accident of record and her symptoms.” He further noted that appellant returned to his office on
February 25, 2014. Dr. DiMarco explained that she failed to respond to conservative treatment,
and noted that her examination again revealed sensitivity to the lateral epicondylar region of the
elbow, that was further exacerbated by resisted dorsiflexion to the wrist. He noted that appellant
was unable to even pick up five pounds with her dominant right hand. Therefore, Dr. DiMarco
repeated his request for authorization for an arthroscopy of the right elbow with open release of
lateral epicondylitis. He submitted a subsequent progress report discussing his examination of
appellant on September 30, 2014, wherein he again noted lateral epicondylitis of the elbow and
noted that she remained incapable of returning to work.
By decision dated February 4, 2015, OWCP evaluated the evidence on the merits, but
denied modification of its September 23, 2014 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.4
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.5 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Elaine Pendleton, 40 ECAB 1143 (1989).

4

Linda S. Jackson, 49 ECAB 486 (1998).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

4

the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
OWCP accepted that an incident had occurred in the course of appellant’s federal
employment on December 2, 2013, when reaching to place a large bundle of mail in the mailbox,
and suffered a sharp pain in her right elbow. It denied her claim, however, as the medical
evidence failed to establish causal relationship between the diagnosed condition and the accepted
incident. The Board finds that appellant has not established lateral epicondylitis of the right
elbow due to her employment.
The Board finds that the February 6, 25, and September 7, 2014 reports from
Dr. DiMarco are not sufficient to establish causal relationship. Dr. DiMarco discussed
appellant’s medical history and his findings on examination. He diagnosed lateral epicondylitis
to the right elbow with underlying synovitis and possible chondral lesion to the capitellum.
Dr. DiMarco supported this diagnosis by noting that appellant’s examination was at the
elbow/forearm, was tender to palpation in the area of the common extensor mass at the lateral
epicondylar area and into the radial gutter. He also noted that her MRI scan showed an
osteochondral lesion to the capitellum consistent with lateral column overloading and also noted
some synovitis in the joint. Dr. DiMarco opined that findings on examination were consistent
with the history provided of the December 2, 2013 injury, including overpowering the extensor
mechanism to the right elbow, including the chondral damage to the radial capitellar articulation
and subsequent development of lateral epicondylitis. He concluded that there was definitely a
causal relationship between the accident of record and appellant’s symptoms. Although
Dr. DiMarco’s opinion generally supported causal relationship between her accepted
employment incident and her diagnosed condition, he did not provide sufficient rationale
explaining this conclusion. His opinion is largely based on appellant’s opinion as to what caused
her injury rather than by his independent analysis of the cause of the condition. Dr. DiMarco did
not explain the process by which appellant’s employment incident caused or contributed to the
diagnosed condition or state why such condition could not have been caused by nonwork
factors.7 A mere conclusion without the necessary rationale explaining how and why the
physician believes that a claimant’s accepted incident resulted in the diagnosed condition is not
sufficient to meet appellant’s burden of proof.8
With regard to the other medical evidence submitted by appellant, the Board notes that
the report from Dr. Rubinstein assessed appellant with lateral epicondylitis, but also does not
discuss its relationship to appellant’s accepted employment incident. Dr. Antonio interpreted
appellant’s MRI scan as evincing a tiny osteochondral lesion of the distal articular surface of the
6

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

7

See J.S., Docket No. 14-818 (issued August 7, 2014).

8

G.M., Docket No. 14-2057 (issued May 12, 2015).

5

lateral humeral epicondyle slightly posteriorly, but also makes no statement with regard to causal
relationship. In order for a physician to establish causal relationship, his opinion must accurately
describe appellant’s work duties and medically explain the pathophysiological process by which
these duties would have caused or aggravated her condition.9 As the reports of Drs. Rubinstein
and Antonio do not discuss the causal relationship between appellant’s employment incident and
his medical diagnoses, these reports are insufficient to meet her burden on proof. The Board
further notes that reports by Mr. Glickman have no probative medical value as a nurse
practitioner is not a physician as defined under FECA.10
The Board finds that the medical evidence does not establish right elbow lateral
epicondylitis was the result of the accepted employment incident. The medical reports failed to
provide sufficient medical rationale explaining how the conditions were caused or aggravated by
the accepted incident of December 2, 2013.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established lateral epicondylitis to her right elbow
in the performance of duty on December 2, 2013, as alleged.

9

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also G.G., Docket
No 15-234 (issued April 9, 2015).
10

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2); L.D., 59
ECAB 648 (2008) (a nurse practitioner is not a physician as defined under FECA).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 4, 2015 and September 4, 2014 are affirmed.11
Issued: November 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

7

